5 F.3d 1504NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Floyd A. BEARDSLEY, Petitioner,v.DEPARTMENT OF DEFENSE, Respondent.
No. 93-3098.
United States Court of Appeals, Federal Circuit.
Aug. 9, 1993.

Before NEWMAN, ARCHER, and CLEVENGER, Circuit Judges.
PER CURIAM.

DECISION

1
Floyd A. Beardsley petitions for review of a final decision of the Merit Systems Protection Board, Docket No. DE0752910157-B-1, dated November 13, 1992, modifying the initial decision of the Administrative Judge and sustaining the agency's removal action.


2
A decision of the board must be affirmed unless it is (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  (2) unsupported by substantial evidence;  or (3) obtained without proper procedures.  5 U.S.C. Sec. 7703(c).  Yorkshire v. Merit Sys. Protection Bd., 746 F.2d 1454, 1458 (Fed.Cir.1984).  In this case, the board carefully considered all of the arguments made on appeal.  Because we discern no error, we affirm on the basis of the board's opinion.